Citation Nr: 1234531	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for psychiatric disability, including bipolar disorder, depression, and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left leg disability, including ankle, knee and hip disability.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had verified active military service from January 1982 to May 1984, as well as from May 1 to May 9, 1992 while a member of the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran had requested an RO hearing before a Decision Review Officer; however, the Veteran's attorney requested in September 2009 that such hearing be postponed until after he had reviewed the Veteran's claims folder.  The issue of an RO hearing has not subsequently been addressed.  Thereafter, in a March 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In a December 2011 statement, the Veteran's attorney withdrew the pending hearing request, and in doing so, asked that the claims folder be forwarded to the Board for consideration of the claims on appeal.  In light of this request by the Veteran's attorney, the Board accepts that the Veteran's hearing request for both a local RO hearing and for a Travel Board hearing have been withdrawn.  

(The claims for service connection for psychiatric disability and left leg disability are addressed in the remand that follows the decision below.)



FINDING OF FACT

The evidence does not reflect a diagnosis of rheumatoid arthritis at any time during the appeal period.  


CONCLUSION OF LAW

The Veteran does not have rheumatoid arthritis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim for service connection for rheumatoid arthritis on appeal has been accomplished.  Through a September 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate her claim.  The September 2007 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her disability.

The Board also notes that, since a March 2010 Statement of the Case (SOC), additional argument from the Veteran's attorney, along with VA medical records and a statement from the Veteran's sister, have been received.  The argument and evidence have not been considered by the RO in relation to the Veteran's claim for service connection for rheumatoid arthritis.  In this case, however, the argument provided by the Veteran's attorney does not directly address the Veteran's claim for service connection for rheumatoid arthritis.  The VA treatment records that address rheumatoid arthritis are either duplicative or cumulative of previous VA treatment records considered by the RO.  Furthermore, the letter from the Veteran's sister does not concern the issue of rheumatoid arthritis, but only the Veteran's claim for service connection for PTSD.  Therefore, a remand for the purpose of allowing the RO an opportunity to review the noted argument, VA records, and the letter from the Veteran's sister is not necessary.  

The Board additionally notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for service connection for rheumatoid arthritis.  The Veteran's available service treatment records (STRs) are associated with the claims folder, as are the Veteran's Social Security Administration (SSA) records pertaining to her award of SSA disability benefits.  Additionally, the Veteran's VA treatment records from the VA Bay Pines (Florida) and VA Palo Alto (California) health care systems have also been obtained.  The Veteran has also submitted statements from her sister, from her mother, and from a friend.  As will be discussed in further detail in the following decision, at no time during the current appeal has the Veteran been medically diagnosed with rheumatoid arthritis.  The Veteran is not otherwise competent to report having rheumatoid arthritis as she does not have the necessary medical expertise to provide such a diagnosis.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Note 4) (Fed. Cir. 2007).   As such, the Board concludes that VA's duty to assist does not include providing the Veteran with a VA examination concerning this issue.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  

Otherwise, neither the Veteran nor her attorney has identified, and the claims folder does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal for service connection for rheumatoid arthritis that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for rheumatoid arthritis.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Furthermore, service connection may be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  

A review of the Veteran's available STRs does not reflect a diagnosis or treatment for rheumatoid arthritis.  Notwithstanding the lack of a documented diagnosis or evidence of treatment in service for rheumatoid arthritis, the lack of such records does not, in and of itself, render the Veteran's statements regarding the disability not credible.  In essence, if it is concluded that lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove her claim for service connection based on that lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board may still draw a reasonable inference from a lack of notation of a condition in a medical report, if the report would be expected to include such information.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

In this case, the Veteran has not reported that she was diagnosed with rheumatoid arthritis during service or within one-year following service.  Furthermore, the Board's review of the post-service medical evidence, in particular, the Veteran's VA outpatient treatment records, does not reflect a diagnosis for rheumatoid arthritis.  In this regard, a December 2009 Rheumatology outpatient treatment note reflects a diagnosis of undifferentiated inflammatory arthropathy with prominent enthesopathy, which the physician indicated was fairly well controlled.  The physician also indicated that there was not enough evidence to support that the Veteran could have, in particular, rheumatoid arthritis or other systemic rheumatic disease.  Otherwise, the Veteran's attorney, in an October 2010 written statement, did not present any argument concerning the claim for service connection for rheumatoid arthritis.  

(The Board notes that inflammatory arthropathy is defined as a disease of a joint of inflammatory origin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 160 (31st ed. 2007).  Enthesopathy is defined as a disorder of the muscular or tendinous attachment to bone.  Id. at 634.)

As such, the Board finds that the evidence does not support a diagnosis of rheumatoid arthritis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of rheumatoid arthritis at any time during the appeal period.  Furthermore, as noted above, the Board does not find the Veteran to be competent to report having rheumatoid arthritis as she does not have the necessary medical expertise to provide such a diagnosis.  Jandreau, 492 F.3d at 1377. 

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for rheumatoid arthritis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for rheumatoid arthritis is denied.  


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  


REMAND

As was alluded to above, while the Veteran's claims folder was in the agency of original jurisdiction's (AOJ) possession, additional evidence in the form of a statement of argument, VA treatment records, and a letter from the Veteran's sister were received by the AOJ, via the Board, from the Veteran's attorney.  With regard to the Veteran's claim for service connection for a left leg disability, the VA treatment records are not relevant or are cumulative of evidence previously considered by the AOJ.  The letter from the Veteran's sister pertains to the claim for service connection for bipolar disorder (also claimed as depression and PTSD).  

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with her claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a Supplemental Statement of the Case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  The Board is aware that the submission of the additional evidence from the Veteran's attorney included a waiver of AOJ consideration of such evidence.  Nevertheless, the additional evidence was received by the AOJ on December 28, 2010.  Following receipt of the Veteran's withdrawal of her hearing request in December 2011, the Veteran's claims folder, per a COVERS transfer sheet attached to the claims folder, was transferred by the AOJ to the VA Central Office on January 5, 2012.  As such, the additional evidence was in the AOJ's possession for at least one year.  Therefore, while understanding the AOJ's acceptance of the attorney waiver in this instance, nonetheless, the regulatory provisions require remand to the AOJ for consideration of the argument submitted by the Veteran's attorney, which the Board has deemed relevant evidence, in the first instance.  

The Board also notes that the Veteran's STRs document treatment for left ankle and left knee injuries.  The Veteran has been diagnosed with undifferentiated inflammatory arthropathy with prominent enthesopathy.  The diagnosis appears to relate to the Veteran's knees, but it is unclear whether the diagnosis also pertains to the Veteran's left ankle and/or left hip.  

In a report of February 2010 VA examination, the examiner diagnosed the Veteran as having left ankle strain, left knee strain, and left hip strain, and found these conditions not related to the Veteran's period of service.  The examiner, following a review of the Veteran's claims folder, did not reference or comment on the diagnosis of undifferentiated inflammatory arthropathy with prominent enthesopathy.  Furthermore, the reasoning behind the examiner's opinion is not entirely clear to the Board.  On one hand, the examiner's opinion appears based in part on the lack of continuity of documented post-service treatment.  On the other, the examiner's opinion appears adequate in that the opinion reflects consideration of the Veteran's reported history concerning the onset of joint pain after service.  

In light of the above questions raised following the review of the report of February 2010 VA examination, the Board believes that the Veteran should undergo an additional VA examination to allow a VA examiner to review all the evidence of record and provide a fully-informed assessment as to the nature and etiology of the Veteran's disabilities of the left ankle, left knee, and left hip.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Such assessment should include consideration of the diagnosed undifferentiated inflammatory arthropathy with prominent enthesopathy and its relationship, if any, to the Veteran's period of military service.  

With respect to the Veteran's claim for service connection for psychiatric disability, the Veteran has been diagnosed with bipolar disorder and depression.  She has also been diagnosed with PTSD secondary to her reported sexual assault in service. 

A review of the Veteran's STRs for her period of active service (1982-1984) does not reflect complaints or treatment for a psychiatric disorder.  California Army National Guard records note, in particular, that the Veteran was receiving medication through VA for seasonal depression and age-related low serotonin levels.  Otherwise, a statement from Dr. G.W.K., a psychiatrist, notes that he treated the Veteran for marital problems and for depression from June 1985 to May 1987.  

Upon review of the post-service evidence, the Board has identified discrepancies in the Veteran's reported history that raises a concern about the diagnosis of PTSD made by VA clinicians.  

In particular, a March 2008 VA Center For Sexual Trauma Treatment Plan note, reflects the Veteran's report of intrusive thoughts and aversion to being touched by another person, apparently related to her being sexually assaulted in service.  In a June 2009 VA Mental Health Biopsychosocial Integrated Treatment Plan note, the Veteran identified that she was suffering from depression and difficulty trusting others, along with a lack of sexuality.  In this regard, the Veteran reported that she had not been sexual for ten years.  

The Board notes that in a February 2008 statement from C.S.Y., a case manager for the Homeless Emergency Project, Inc./Shelter Plus Program, the following was noted:  

Quite uncharacteristic of [the Veteran's] Christian beliefs, I have witnessed a side of her I cannot tolerate.  This is her crude, sexually explicit mood when she thinks it's hilarious to make up jokes and sayings about sex acts and private body parts.  Thankfully[,] I have only seen this happen to her twice, but I have heard reports of this behavior at other times.  

It was also reported in a December 2000 VA MHC Individual Treatment record, that the Veteran had indicated that when ". . . she is manic she has a tendency to be promiscuous sexually."  

The Board is also aware that in a September 2007 VA Social Work Intake assessment, the Veteran was noted as reporting that she felt she had had a good childhood and that her parents had provided very well for her and her brothers and sisters.  The Veteran also commented that there had been some questionable parental discipline based on today's standards.  

However, the Veteran's report, as noted in September 2007, appears in conflict with her report of her family life to other clinicians.  In this regard, Dr. G.W.K. has reported that during her treatment in 1995 (February 1995 to October 1995), the Veteran reportedly identified that she had been sexually abused by her father while she was a child.  A February 2000 report of psychological evaluation by Dr. E.K.L., a clinical psychologist, documents the Veteran's history that she, as well as her sisters, had been sexually abused by her father.  The Veteran's molestation was reported as beginning when she was eight years of age, and that at age 12 the molestation progressed to sexual intercourse.  A Monterey County Department of Social Services Mental Disorder Questionnaire form, dated in September 2000, further notes the Veteran's report that she was molested by her father until she was 16 years of age.  

The Board also notes that in Dr. E.K.L.'s February 2000 report, the Veteran was noted as indicating that both her parents had been alcoholics, and that her parents had intense nonphysical fights in front of her and her brothers and sisters.  Additionally, the Veteran reported that she had never been close to her mother, that her mother was neglectful, and that sometimes the Veteran and her brother and sisters had not been fed.  Furthermore, Dr. E.K.L. noted the Veteran's report that she began running away from home in her mid-teens.  In the September 2000 Monterey County Department of Social Services Mental Disorder Questionnaire form, the Veteran reported having been poor all her life.  

With respect to the above-noted evidence, the Board finds that the Veteran's reported history in March 2008 and June 2009, with regard to the psychological affects of her reported sexual assaults in service, does not appear consistent with her reported behavior as noted in February 2008 and December 2000.  Furthermore, the Board is puzzled by the Veteran's reporting in 1995 and 2000 that she had been sexually abused as a child and teenager, but not reporting at that time that she had also been sexually assaulted in service.  

The Board also notes that a statement reportedly from the Veteran's sister indicates that the Veteran informed her and the Veteran's parents in 1985 that she had been sexually assaulted during her military service.  A statement reportedly from the Veteran's mother, however, notes that the Veteran informed her of the sexual assaults in 1982.  

Here, notwithstanding its concerns over the discrepancies in the evidence of record, the Board notes that if a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, to include evidence of behavior changes.  See 38 C.F.R. § 3.304(f)(5) (2011).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  Thus, in light of a diagnosis of PTSD secondary to the Veteran's reported in-service sexual assaults, the Board finds that a VA opinion is necessary to determine whether the above statements or any other information in the claims folder is evidence of changed behavior, which would be consistent with the alleged sexual assaults.  Furthermore, the examiner can assess whether a diagnosis of PTSD is or is not warranted in this case.  The examiner can also assess whether any other psychiatric disorder the Veteran may be suffering from is otherwise traceable to the Veteran's period of military service.  

Additionally, it appears that the Veteran's treatment is conducted primarily through the VA Bay Pines health care system in Florida.  VA treatment records associated with the claims folder (no VA treatment records are associated with Virtual VA) are dated no later than February 2010.  Thus, treatment records from the VA Bay Pines health care system, dated from February 2010, should be obtained and associated with the claims folder on remand.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment she may have received for her left leg (to include the ankle, knee or hip) or for any psychiatric disorders.   After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the VA CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VA Bay Pines health care system dated since February 2010.  If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2011).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the identity and etiology of each psychiatric disorder that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2011).) 

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  (It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the remand narrative above, especially with respect to discrepancies in the Veteran's history.)

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses her symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folder and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to her PTSD.  

b.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor(s) of having been sexually assaulted, the examiner should provide an opinion as to whether there is evidence of changed behavior after the alleged assault, which would be consistent with the alleged sexual trauma.  

c.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous findings documented in VA treatment notes reflecting a diagnosis of PTSD secondary to an in-service sexual assault.  An explanation for the difference should be set forth.

d.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to the medical probabilities that each diagnosed psychiatric disorder (e.g., bipolar disorder, depression, etc.) is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's lay stressor statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  The examiner must provide the complete rationale for all conclusions reached, and specifically set forth the medical reasons for accepting or rejecting any statements by the Veteran regarding the continuity of her symptoms since military service or regarding the occurrence of in-service stressors.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any identified left leg disability (to include the left ankle, knee, and/or hip).  (The Veteran should be advised, as noted above, that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655.)  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review.  It is important for the examiner to also review the Board's discussion of the Veteran's claim, as noted in the remand narrative above, and its questions regarding the findings and opinion of the VA examiner who performed a VA joints examination in February 2010.  

The examiner should take a detailed history and examine the Veteran.  In particular, the examiner should identify any disability pertaining to the Veteran's left ankle, left knee, and/or left hip.  It is important that the examiner, to the extent possible, reconcile his or her findings with previous findings of left ankle, left knee, and left hip strain (report of February 2010 VA examination), as well as the diagnosis of undifferentiated inflammatory arthropathy with prominent enthesopathy (December 2009 VA rheumatology treatment note).  

Furthermore, following his or her review of the evidence of record, the examiner should opine as to the medical probabilities that the Veteran has a disability of the left leg, left ankle, left knee, or left hip, and that such disability is related to or had its onset during military service.  Any opinion offered by the examiner should be explained in detail with reference to medical authority and the available record as necessary to support the opinion.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  The AOJ must ensure that any opinion report complies with this remand.  If any opinion, or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal, to include consideration of the additional evidence submitted by the Veteran's attorney and received by the AOJ in December 2010.  If any benefit sought is not granted, the Veteran and her attorney should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


